Appeal by the People from an order of the Supreme Court, Kings County (Marano, J.), entered October 28, 1980, which granted defendant’s motion to dismiss the indictment on the ground that defendant had been denied a “speedy trial”. Order reversed, on the law, motion denied, and indictment reinstated, without prejudice to renewal of the motion upon compliance with CPL 210.45. A motion to dismiss an indictment for failure to comply with CPL 30.30 must be made in writing and upon reasonable notice to the People (see CPL 210.45; People v Ryan, 42 AD2d 869; People v Weinberg, 59 AD2d 727). Examination of the record on appeal reveals that this requirement was not followed here. Lazer, J. P., Rabin, Cohalan and Margett, JJ., concur.